William B. Brown, J.,
dissenting. The majority’s decision in this case today should come as a great surprise and be of great concern to the people of Ohio, especially to the female contingent. In upholding the doctrine of interspousal immun*156ity, the majority seemingly gives credence to the theory upon which this doctrine was established, namely that a husband and wife are one. (See, generally, 1 Blackstone’s Commentaries 442 [1765].) This unity principle is a legal fiction which has long been used to preclude a wife from enjoying the same full legal rights as are afforded her husband. This principle is based on the belief that a wife is the property of her husband, and is totally subordinate to and dependent upon him. In a spirit of equality, the General Assembly passed the Married Women’s Act which to a large extent put the wife on an equal legal footing with her husband. The time is long overdue that this court as well recognize the legal individuality of a wife. By abrogating interspousal immunity, this court would emancipate all spouses from the vestiges of this archaic doctrine, and preserve to all every right which they had prior to marriage. I have read the majority opinion, and because I believe it represents an archaic viewpoint based on hollow and unenlightened reasoning, I must respectfully register my strong disapproval.
I previously stated the basis for my objections to the retention of interspousal immunity in my dissent in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, 271-275. Briefly, I found the following four major flaws in the majority’s reasoning. First, the argument that abolishment of interspousal immunity is a legislative rather than a judicial task is not now nor has it ever been persuasive. The doctrine of interspousal immunity had its origins in common law, and as a judicially created doctrine, it may be judicially abolished. (Sears v. Cincinnati [1972], 31 Ohio St. 2d 157, 161, overruling paragraph one of the syllabus in Hyde v. Lakewood [1965], 2 Ohio St. 2d 155; Muskopf v. Corning Hospital Disk [1961], 55 Cal. 2d 211, 359 P. 2d 457; Molitor v. Kaneland Community United District No. 302 [1959], 18 Ill. 2d 11, 25, 163 N.E. 2d 89.)
Next, the rationale underlying the claim that interspousal immunity prevents fraud and collusion is indeed strained. It is unlikely that “a wife’s love for her husband is such that she is more likely to bring a false suit against him than a genuine one,” (Prosser on Torts [4 Ed.] 863, Section 122) and a similar collusive argument was unanimously rejected by this court when it declared Ohio’s guest statute unconstitutional in *157Primes v. Tyler (1975), 43 Ohio St. 2d 195. In addition, there are numerous safeguards against fraudulent claims built into the judicial system.2
Thirdly, the justification of interspousal immunity on the grounds that it promotes marital harmony is specious and unfounded. “To conclude that forbidding spouses to sue one another promotes domestic peace is a non sequitur. Marital harmony either exists or it does not. The harmonious marriage will not be hurt by allowing one spouse to benefit from the insurance coverage of the other; and the unhappy marriage will not be helped by denying legal rights to an already disgruntled spouse.” Varholla, supra, at page 273.
Finally, in my opinion, interspousal immunity is unconstitutional and should hence be abolished. The same reasoning used by this court to declare Ohio’s guest statute unconstitutional in Primes, supra, is also applicable to this cause.
“Given the fact that spouses denied the right to sue under the interspousal immunity doctrine are discriminated against in the same manner and for equally unconvincing reasons as are friends denied the right to sue under a guest statute, I submit that the doctrine of interspousal immunity violates the Equal Protection Clause of the United States Constitution.
“Interspousal immunity also creates a conclusive presumption which, like the one created by the guest statute, unconstitutionally denies due process.
“ ‘ * * * [Permanent irrebuttable presumptions have long been disfavored under the Due Process Clauses of the Fifth and Fourteenth Amendments,’ ” especially when they are “ ‘not necessarily or universally true in fact, and when the state has reasonable alternative means of making the crucial determination.’ Vlandis v. Kline (1973), 412 U. S. 441, 446 and 452.” Id., at page 275.
I continue to adhere to and advocate these positions, and, at this time, I would like to reemphasize and add a few points.
The majority opinion in this case stresses that the retention of interspousal immunity will preserve marital harmony. Yet, from a realistic and practical point of view, it is difficult to see just how interspousal immunity is effective in fostering *158and reinforcing domestic tranquility. In recent years, the cost of medical treatment and hospital bills for an injured survivor of a negligent act has increased greatly. This factor, coupled with the probable loss of income and services if the injury to the spouse is serious, will likely cause financial strains which are beyond the capabilities of the average family. These financial burdens can be equally if not more troubling than the instigation of a lawsuit for negligence. In light of the fact that financial hardship is a major factor in divorce,3 denying any recovery whatsoever to a spouse who has perhaps been crippled for life due to the negligence of his or her mate, especially where recovery can be had from an insurance company, is more likely to jeopardize a marriage rather than to safeguard it.
In Ohio, both statutory and case law permit spouses to sue each other. Ohio’s Married Women’s Property Act4 allows suits between spouses in contracts and personal property claims. Moreover, in Damm v. Elyria Lodge No. 465 (1952), 158 Ohio St. 107, this court permitted a wife of a deceased member of a voluntary association to maintain an action in tort against the association for a tort committed against her during her husband’s lifetime. Interspousal immunity has also been abrogated for intentional misconduct. Kobe v. Kobe (1978), 61 Ohio App. 2d 67. It is inconceivable that an action for personal injury would disrupt a marriage to any greater degree than would an action for conversion or in contract.
Furthermore, upholding the doctrine of interspousal immunity on the basis of the possibility of fraud and collusion belies the centuries-old trust in our jury system. I, for one, am confident that our judicial system is well equipped to sift out fraudulent claims.
Likewise, the insurance industry is competent to deal with collusive claims. To believe that there is something called a “disadvantaged” insurance company is a far bigger myth than has ever been perpetrated under the doctrine of stare decisis.5 *159In my 45 years as a lawyer and judge, I have noticed that insurance companies have the best lawyers, the best investigators and the best referral systems. There is little doubt that insurance companies are more than able to protect themselves against fraudulent claims.
I agree with the assessment of the court in Immer v. Risko (1970), 56 N.J. 482, 495, 267 A. 2d 481, that “[i]n a day when automobile accidents are unfortunately becoming so frequent and injuries suffered by passengers are often so severe, it seems unjust to deny the claims of many because of the potentiality for fraud by the few.” Indeed, such a potentiality did not restrain this court from unanimously holding the guest statute unconstitutional. See Primes v. Tyler, supra. And this unreasonable and minimal fear should not now deter this court from abolishing interspousal immunity.
Finally, the doctrine of interspousal immunity runs afoul of the goal of tort law. The major goal of tort law is to compensate the victim rather than to punish the tortfeasor.6 Marital status should not, and cannot, be determinative of the remedy available to redress an injury.
This court’s persistence in preserving interspousal immunity is not shared by other jurisdictions. Courts are continuing to abandon the rule of interspousal immunity with dispatch, and it remains operative only in a minority of jurisdictions.7 By virtue of this decision of this court today, Ohio’s law *160Will continue to march in a lockstep toward the judicial philosophy of the Victorian era.
The majority opinion rationalizes this backward march on the basis of stare decisis.8 “As to the fundamental nature and the importance of stare decisis, there is no doubt. It lies at the heart of the common law. By this rule, our society has preserved the best of the wisdom and the morality of past ages. Wisdom and morality, however, are not immutable universals of the scholastic philosophers; they are to be modified by each new generation.
“When, however, a rule of law is judge-made, and the reasons for its use have vanished, the court should not *161perpetuate it until petrification. A rule that has outlived its usefulness should be changed. Such an approach to stare decisis was urged by Justice Cardozo in his outstanding book, The Nature of the Judicial Process, pp. 150-152:
“ ‘But I am ready to concede that the rule of adherence to precedent, though it ought not to be abandoned, ought to be in some degree relaxed. I think that when a rule, after it has been duly tested by experience, has been found to be inconsistent with the sense of justice or with the social welfare, there should be less hesitation in frank avowal and full abandonment. We have had to do this sometimes in the field of constitutional law. Perhaps we should do so oftener in fields of private law where considerations of social utility are not so aggressive and insistent. There should be greater readiness to abandon an untenable position when the rule to be discarded may not reasonably be supposed to have determined the conduct of the litigants, and particularly when in its origin it was the product of institutions or conditions which have gained a new significance or development with the progress of the years. In such circumstances, the words of Wheeler, J., in Dwy v. Connecticut Co., 89 Conn. 74, 99 (92 A. 883, L. R. A. 1915E, 800, Ann. Cas. 1918D, 270), express the tone and temper in which problems should be met:
“ ‘ “That court best serves the law which recognizes that the rules of law which grew up in a remote generation may, in the fullness of experience, be found to serve another generation badly, and which discards the old rule when it finds that another rule of law represents what should be according to the established and settled judgment of society, and no considerable property rights have become vested in reliance upon the old rule. It is thus great writers upon the common law have discovered the source and method of its growth, and in its growth found its health and life. It is not and it should not be stationary. Change of this character should not be left to the Legislature.” ’ ” Thacker v. Bd. of Trustees of Ohio State Univ. (1973), 35 Ohio St. 2d 49, 70-71 (William B. Brown, J., dissenting).9
*162The doctrine of stare decisis must not be so narrowly pursued that the body of common law is forever encased in a straightjacket. As was stated in Cleveland Elec. Illuminating Co. v. Pub. Util. Comm. (1976), 46 Ohio St. 2d 105, 119, fn. 8, “[t]his court is more accustomed to detecting and correcting the errors of others than its own. It is to be hoped that we will always remain willing to correct them whether found in either place.” It is unfortunate that this court has unblinkingly kept its gaze to the past, has failed to see the error in its way and has declined to give the doctrine of interspousal immunity the quick burial it so rightfully deserves.
Sweeney and C. Brown, JJ., concur in the foregoing dissenting opinion.

 Consider, for example, trial devices such as pretrial discovery and cross-examination, as well as the deterrent effect of a perjury charge.


 See Outright, Income and Family Events: Marital Stability, 33 J. Marr. & Fam. 291 (1971).


 R. C. 2307.09 et seq.


 The abrogation of interspousal immunity will not leave insurance companies without recourse. Insurance companies can either exempt spouses from coverage (see *159Casey, The Trend of Interspousal and Parental Immunity - Cakewalk Liability, 45 Ins. Counsel J. 321 [1978]), or raise the premiums for such coverage.


 Prosser on Torts (4 Ed.), page 6.


 The following states have abolished interspousal tort immunity in negligence actions similar to the instant action. This list has expanded even since the Court of Appeals’ decision herein, and now totals 31 states, as follows:
Alabama: Penton v. Penton (1931), 223 Ala. 282,135 So. 481; Alaska: Cramer v. Cramer (Alaska 1963), 379 P. 2d 95; Arkansas: Leach v. Leach (1957), 227 Ark. 599, 300 S.W. 2d 15; California: Klein v. Klein (1962), 58 Cal. 2d 692, 376 P. 2d 70, 26 Cal. Rptr. 102; Colorado: Rains v. Rains (1935), 97 Colo. 19, 46 P. 2d 740; Connecticut: Bushnell v. Bushnell (1925), 103 Conn. 583, 131 A. 432; Idaho: Lorang v. Hays (1949), 69 Idaho 440, 209 P. 2d 733; Indiana: Brooks v. Robinson(1972), 259 Ind. 16, 284 N.E. 2d 794; Iowa: Shook v. Crabb (Iowa 1979), 281 N.W. 2d 616; Kentucky: Brown v. Gosser (Ky. 1953), 262 S.W. 2d 480; Maine: MacDonald v. MacDonald (Me. 1980), 412 A. 2d 71; Massachusetts: Lewis v. Lewis (1976), 370 Mass. 619, 351 N.E. 2d 526; Michigan: Hosko v. Hosko (1971), 385 Mich. 39, 187 N.W. 2d 236; Minnesota: Beaudette v. Frana (1969), 285 Minn. 366, 173 N.W. 2d 416; Nebraska: Imig v. March *160(1979), 203 Neb. 537, 279 N.W. 2d 382; Nevada: Rupert v. Stienne (1974), 90 Nev. 397, 528 P. 2d 1013; New Hampshire: Morin v. Letoumeau (1959), 102 N.H. 309, 156 A. 2d 131; New Jersey: Immer v. Risko (1970), 56 N.J. 482, 267 A. 2d 481; New Mexico: Maestas v. Overton (1975), 87 N.M. 213, 531 P. 2d 947; New York: N. Y. Gen. Oblig. Law (McKinney 1978), Section 3-313; North Carolina: Roberts v. Roberts (1923), 185 N.C. 566, 118 S.E. 9; North Dakota: Fitzmaurice v. Fitzmaurice (1932), 62 N.D. 191, 242 N.W. 526; Oklahoma: Courtney v. Courtney (1938), 184 Okla. 395, 87 P. 2d 660; Rhode Island: Digby v. Digby (R.I. 1978), 388 A. 2d 1; South Carolina: Pardue v. Pardue (1932), 167 S.C. 129, 166 S.E. 101; South Dakota: Scotvold v. Scotvold (1941), 68 S.D. 53, 298 N.W. 266; Vermont: Richard v. Richard(1973), 131 Vt. 98, 300 A. 2d 637; Virginia: Surratt v. Thompson (1971), 212 Va. 191, 183 S.E. 2d 200; Washington: Freehe v. Freehe (1972), 81 Wash. 2d 183, 500 P. 2d 771; West Virginia: Coffindaffer v. Coffindaffer (W. Va. 1978), 244 S.E. 2d 338; Wisconsin: Wait v. Pierce (1926), 191 Wis. 202, 209 N.W. 475.
There is a long list of well-recognized scholars and commentators who have urged legal equality for spouses for years. The list includes the following:
Prosser on Torts (4 Ed.), Section 122; 1 Harper & James, The Law of Torts, Section 8.10 (1956); Notes, 28 Clev. St. L. Rev. 115 (1979); Comments, The Impact of Abrogation of Interspousal Immunity in Nebraska, 13 Creighton L. Rev. 423 (1979); Case Notes, Domestic Relations — Abrogation of Interspousal Immunity — An Analytical Approach, 19 De Paul L. Rev. 590 (1970); Recent Decisions, 13 Duq. Univ. L. Rev. 156 (1974); Greenstone, Abolition of Intrafamilial Immunity, 7 The Forum 82 (1972); McCurdy, Torts Between Persons in Domestic Relation, 43 Harv. L. Rev. 1030 (1930); Notes, Litigation Between Husband and Wife, 79 Harv. L. Rev. 1650 (1966); Comments, 36 Mont. L. Rev. 251 (1975); Comments, 12 New Eng. L. Rev. 333 (1976); Recent Dev., 27 Ohio St. L.J. 550 (1966), 40 Ohio St. L.J. 771 (1979); Comments, 3 Rut.-Cam. L.J. 183 (1971); Case Comments, 11 Suffolk U.L. Rev. 1214 (1977); Comment, 47 Tennessee L. Rev. 123 (1979).


 While the majority purports that it is bound by stare decisis to uphold the doctrine of interspousal immunity, it is interesting to note that it was not until 1965 in Lyons v. Lyons, 2 Ohio St. 2d 243, that this court first explicitly recognized interspousal immunity. See, generally, Sullivan, Intra-Family Immunity and the Law of Torts in Ohio, 18 W. Res. L. Rev. 447 (1967).


 Indeed this court found no need to defer to the General Assembly, for example, when it abrogated charitable hospital immunity in Avellone v. St. John’s Hospital (1956), 165 Ohio St. 467 or governmental immunity for municipally-owned hospitals in Sears v. Cincinnati (1972), 31 Ohio St. 2d 157.